     Case 3:20-cv-02037-JLS-NLS Document 39 Filed 07/27/21 PageID.3887 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    MAUREEN STRATTON,                                 Case No.: 20-CV-2037 JLS (NLS)
12                                     Plaintiff,
                                                        ORDER (1) GRANTING JOINT
13    v.                                                MOTION, (2) DENYING AS MOOT
                                                        PLAINTIFF’S EX PARTE
14    LIFE INSURANCE COMPANY OF
                                                        APPLICATION IN LIGHT OF
      NORTH AMERICA and GARTNER,
15                                                      PARTIES’ STIPULATION; AND
      INC. GROUP INSURANCE PLAN,
                                                        (3) SETTING BRIEFING
16                                  Defendants.         DEADLINES AND HEARING
17                                                      DATE FOR CROSS-MOTIONS
                                                        FOR JUDGMENT
18
19                                                      (ECF Nos. 29, 30, 32, 36, 37)
20
21         Presently before the Court is the Parties’ Joint Motion to Stipulate to Scope of
22   Administrative Record, and New Dates for ERISA Trial Briefing and Hearing (“Joint
23   Mot.,” ECF No. 37). On July 7, 2021, Plaintiff Maureen Stratton (“Plaintiff”) filed an Ex
24   Parte Application to Continue Trial Briefing and to Include Supplemental Vocational
25   Report Within the Administrative Record or in the Alternative to Strike New Vocational
26   Report from the Administrative Record (“Ex Parte Appl.,” ECF No. 32), which Defendant
27   Life Insurance Company of North America’s (“Defendant”) opposed (ECF No. 33). The
28   Parties subsequently filed a Joint Motion to Continue ERISA Trial Briefing and Hearing.

                                                    1
                                                                                20-CV-2037 JLS (NLS)
     Case 3:20-cv-02037-JLS-NLS Document 39 Filed 07/27/21 PageID.3888 Page 2 of 2



 1   See ECF No. 35. On July 14, 2021, the Court granted the joint motion and vacated the
 2   pending briefing deadlines and hearing date on the Parties’ cross-motions for judgment,
 3   but also requested supplemental briefing on the issues raised in Plaintiff’s Ex Parte
 4   Application. See generally ECF No. 36 (the “Order”). In response, the Parties filed the
 5   instant Joint Motion, requesting that the Court vacate the deadlines for supplemental
 6   briefing, rule that Plaintiff’s Ex Parte Application is moot given the Parties’ stipulation,
 7   and set new dates for the Parties’ briefing and hearing. See generally Joint Mot.
 8         Good cause appearing, the Court GRANTS the Parties’ Joint Motion (ECF No. 37).
 9   The Court VACATES the supplemental briefing deadlines set in the Order (ECF No. 36)
10   and DENIES AS MOOT Plaintiff’s Ex Parte Application (ECF No. 32) in light of the
11   Parties’ stipulation. The Court SETS the following deadlines and dates related to the
12   Parties’ cross-motions for judgment (ECF Nos. 29, 30):
13                • Plaintiff SHALL PRODUCE her rebuttal vocational report on or before
14                   August 20, 2021;
15                • The Parties SHALL FILE their responsive trial briefs on or before
16                   September 3, 2021;
17                • The Parties SHALL FILE their reply trial briefs on or before September
18                   16, 2021; and
19                • The hearing on the Parties’ cross-motions for judgment IS RESET for
20                   October 7, 2021, at 1:30 p.m.
21         IT IS SO ORDERED.
22   Dated: July 26, 2021
23
24
25
26
27
28

                                                  2
                                                                               20-CV-2037 JLS (NLS)
